NUMBER 13-18-00325-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

RAYMOND TRENT PETEREK,                                                APPELLANT,

                                             v.

STANLEY OEHLKE,                                   APPELLEE.
____________________________________________________________

             On appeal from the 135th District Court
                    of Goliad County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
            Before Justices Contreras, Longoria, and Hinojosa
                Memorandum Opinion by Justice Hinojosa

      Appellant Raymond Trent Peterek, proceeding pro se, attempted to perfect an

appeal from an order entered by the 135th District Court at Law of Goliad County, Texas

in cause number 18-02-0644-CV. The order denies Peterek’s motion for teleconference

hearing for the motion to strike evidence.
       Upon review of the documents before the Court, it appeared that the order from

which this appeal was taken was not a final appealable order. The Clerk of this Court

notified appellant of this defect so that steps could be taken to correct the defect, if it could

be done. See TEX. R. APP. P. 37.1, 42.3.        Appellant was advised that, if the defect was

not corrected within ten days from the date of receipt of the Court’s notice, the appeal

would be dismissed for want of jurisdiction. Appellant filed a response to the Clerk’s

notice. Appellant states “[a]s for this not being a final appealable judgment, this was the

only motion filed at this time.” He states he has filed a declaration of indigence and

motion for a free appellate record and “[s]ince everything has been filed with the trial court

clerk, there should be no defects, if the paperwork would all be forwarded to the 13th Court

of Appeals.”

       Generally, appeals may be taken only from final judgments. See City of Watauga

v. Gordon, 434 S.W.3d 586, 588 (Tex. 2014); Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). Appellate courts have jurisdiction to consider appeals of interlocutory

orders only if a statute explicitly provides for such an appeal. Tex. A & M Univ. Sys. v.

Koseoglu, 233 S.W.3d 835, 840 (Tex. 2007); see City of Watauga, 434 S.W.3d at 588;

Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co.,

Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).

       The Court, having considered the documents on file and appellant's failure to

correct the defect in this matter, is of the opinion that the appeal should be dismissed for

want of jurisdiction. The order at issue in this case is neither a final judgment nor an

interlocutory appeal authorized by statute. Accordingly, the appeal is dismissed for want


                                               2
of jurisdiction. See TEX. R. APP. P. 42.3(a),(c). All pending motions or requests for relief

are likewise dismissed for want of jurisdiction.

                                                               LETICIA HINOJOSA
                                                               Justice

Delivered and filed the
26th day of July, 2018.




                                             3